Citation Nr: 0311839	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-07 828	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




FINDINGS OF FACT

1.	The veteran in this case served on active duty for more 
than twenty years, including the period from November 1982 to 
February 1989.

2.	On February 27, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2002); 68 Fed. Reg. 13235 - 13236 (March 19, 2003) 
(to be codified at 38 C.F.R. § 20.204).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2002); 68 Fed. Reg. 13235 - 
13236 (March 19, 2003) (to be codified at 38 C.F.R. 
§ 20.204).  Withdrawal may be made by the appellant or by his 
or her authorized representative.  68 Fed. Reg. 13235 - 13236 
(March 19, 2003) (to be codified at 38 C.F.R. § 20.204).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.




ORDER

The appeal is dismissed.




                       
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



